NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 31, 2016* 
                               Decided November 1, 2016 
                                              
                                          Before 
 
                         ILANA DIAMOND ROVNER, Circuit Judge 
                      
                         ANN CLAIRE WILLIAMS, Circuit Judge 
                      
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐2334 
 
DANIEL C. COKER,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Central District of Illinois.
                                                    
      v.                                           No. 14‐2093 
                                                    
MEGAN J. BRENNAN,                                  Harold A. Baker, 
Postmaster General of the United States, and       Judge. 
NATIONAL POSTAL MAIL HANDLERS 
UNION LOCAL 306 
      Defendants‐Appellees. 

                                        O R D E R 

        The U.S. Postal Service fired Daniel Coker as a mail handler after he accrued too 
many unscheduled absences. An arbitrator upheld the decision to fire him, and Coker 
brought this suit. He principally claims that, in firing him, the Postal Service violated an 
earlier settlement agreement. He also sued his union for breaching its duty to represent 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐2334                                                                             Page 2 
 
him fairly in the arbitration. After a bench trial, the district court concluded that the 
claims against the Postal Service lacked merit; it also granted the union summary 
judgment. Because the Postal Service did not breach the settlement and the union acted 
reasonably, we affirm the judgment. 

       Coker’s claims were disposed of at different stages in the litigation, so we 
consider them separately. We start with the record developed at trial against the Postal 
Service and first address Coker’s main claim that, in firing him, the Service violated the 
settlement agreement. That settlement agreement, reached in September 2010, resolved 
among other disputes a claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. 
§§ 2000e–2000e‐17. The claim challenged an earlier decision by the Postal Service to fire 
Coker for absenteeism. In the 2010 settlement, the Postal Service promised that the 
“Notice of Removal and all other discipline will be rescinded and expunged” from 
Coker’s record. It also agreed to award him annual‐leave credit and pay him $30,000 in a 
lump sum.   

       New problems arose a few months after the settlement. From April 2011 until 
April 2012, Coker clashed with management over new and frequent unscheduled 
absences. In an effort to correct the absenteeism, he received the progressive discipline 
required in the collective bargaining agreement: first, a letter of warning, then as the 
absences continued, a suspension of 7 days, and later a suspension for 14 days. Finally, 
in April 2012, he received a notice of removal for 32 days of unscheduled absences 
between January and March 2012.   

       After Coker received this notice, his union challenged the removal through three 
grievance steps and arbitration. During the second grievance step, the manager of the 
local postal facility, Jennifer Defebaugh, reviewed his attendance records for each year 
going back to 2005. She reviewed these older records to evaluate Coker’s contention that 
his absences in 2012 were the result of hostility from his current supervisors. By looking 
at prior records, Defebaugh could see if his attendance was better under different 
supervisors. It was not any better, so she denied his grievance. Later, at the arbitration, 
the Postal Service submitted Coker’s attendance records going back to 2006. Based on his 
attendance history from 2011 to 2012, the arbitrator concluded that the Postal Service 
had good cause to fire him.   

        Coker unsuccessfully argued at trial that the Postal Service breached the 
settlement agreement by using his older attendance records in the grievance process and 
at the arbitration. The district judge ruled that the settlement did not prohibit the Postal 
Service from using these records, and in any case Coker did not show that he was 
No. 16‐2334                                                                         Page 3 
 
disciplined for attendance issues predating the settlement. The judge credited 
Defebaugh’s testimony that she reviewed the pre‐settlement records only to evaluate 
Coker’s assertion that his recent absences resulted from the hostility of his new 
supervisors. The judge also ruled that the Service did not breach the settlement during 
the arbitration, though he mistakenly thought that Coker was protesting the submission 
of the settlement agreement to the arbitrator, when in fact Coker was objecting to 
submission of his attendance records. 

       On appeal Coker maintains that the Postal Service breached the settlement by 
reviewing his older attendance records, but he is wrong. Nothing in the settlement 
agreement prohibited the Postal Service, during either the grievance steps or arbitration, 
from consulting Coker’s past attendance records. The settlement required only that the 
Postal Service expunge an earlier notice of removal and past discipline; it did not compel 
the Service to destroy or ignore Coker’s record of absences. In any case, the district court 
permissibly found that Defebaugh reviewed the old absences, not to discipline Coker for 
them, but to decide whether they validated his mitigation argument about his current 
absences. See United States v. Norris, 640 F.3d 295, 301 (7th Cir. 2011) (decision to credit 
the plausible testimony of a witness “can virtually never be clear error” (quoting 
Anderson v. City of Bessemer, 470 U.S. 564, 575 (1985))). Likewise Coker points to no 
evidence suggesting that the Postal Service asked the arbitrator to consider Coker’s 
pre‐settlement absenteeism to justify firing him. Instead the arbitrator relied only on 
Coker’s absences after the settlement to uphold the discharge. Thus the Postal Service 
did not violate the settlement.   

       We can quickly dispatch the two remaining claims that Coker asserted at trial. 
First he asserted that he faced a hostile work environment. (Two supervisors had 
bragged about disciplining him and management took no corrective action, and he was 
not placed on a list of employees seeking overtime.) But in his appellate brief Coker does 
not challenge the district court’s finding that his work environment was not hostile, so 
we need not address the claim. See Roberts v. Columbia Coll. Chi., 821 F.3d 855, 862 n.2 
(7th Cir. 2016) (arguments not presented in opening brief are waived); Kathrein v. City of 
Evanston, Ill., 752 F.3d 680, 689 n.6 (7th Cir. 2014) (pro se litigants are generally subject to 
same waiver rules as parties with counsel). 

       Second Coker asserted against the Postal Service a “hybrid claim” under 39 U.S.C. 
§ 1208(b). He argued that the Service violated its collective bargaining agreement with 
his union by denying him due process during the arbitration. To prevail against the 
Postal Service on this hybrid claim, Coker had to establish first that the union breached 
No. 16‐2334                                                                              Page 4 
 
its duty of fair representation in the arbitration. See DelCostello v. Int’l Bhd. of Teamsters, 
462 U.S. 151, 164–65 (1983); Truhlar v. U.S. Postal Serv., 600 F.3d 888, 892 (7th Cir. 2010). 
As we are about to explain, the district court properly granted summary judgment for 
the union on this claim.   

       We present in the light most favorable to Coker the facts concerning his claim that 
the union breached its duty of fair representation at the arbitration. Coker’s union 
advocate, Richard Coleman, decided not to submit to the arbitrator a doctor’s note that 
the union had tendered at an earlier grievance stage. The note showed that Coker had 
been treated for anxiety and depression twice in March 2012. Coleman also decided 
against using two written statements by Coker, describing his supervisors’ hostility and 
his personal struggles during late 2011 and early 2012. In explaining these decisions to 
the district court, Coleman stated that the doctor’s note did not account for the full extent 
of Coker’s absences; submitting it, he feared, might have exposed Coker to difficult 
questions about his overall poor attendance. And Coker’s statements about his 
supervisor “raised claims we were not in a position to prove” and may have discouraged 
the arbitrator from reinstating Coker. Coleman preferred, he continued, to pursue a 
strategy of arguing that the Postal Service’s firing was improperly punitive and Coker 
was ready to work.   

        The district court ruled that a reasonable factfinder could not conclude that the 
union had violated its duty of fair representation. The evidence, the judge said, showed 
only that the union pursued a strategy different from what Coker may have liked, not 
that it handled his case discriminatorily or unfairly. 

        The duty of fair representation requires a union “to serve the interests of all 
members without hostility or discrimination toward any, to exercise its discretion with 
complete good faith and honesty, and to avoid arbitrary conduct.” Yeftich v. Navistar, 
Inc., 722 F.3d 911, 915–16 (7th Cir. 2013) (quoting Vaca v. Sipes, 386 U.S. 171, 177 (1967)). 
To survive summary judgment, Coker needed to present evidence that the union’s 
actions were “arbitrary, discriminatory, or in bad faith.” Truhlar, 600 F.3d at 892 (quoting 
Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991)). With no evidence of bad faith 
or discrimination, Coker essentially argues that the union arbitrarily decided not to 
submit the doctor’s note and his written statements. (He also argues that the union failed 
to exploit what he calls discrepancies in his attendance records.) He seizes on a portion 
of the arbitrator’s decision stating that no documents supported Coker’s contentions 
about treatment for anxiety and little evidence showed hostility from his supervisor.   
No. 16‐2334                                                                           Page 5 
 
        On this record, though, a reasonable factfinder would not conclude that the 
union’s representation was arbitrary. A union acts arbitrarily only when its decisions are 
“so far outside a wide range of reasonableness, as to be irrational.” Truhlar, 600 F.3d 
at 892 (quoting Air Line Pilots, 499 U.S. at 67). Although in hindsight the doctor’s note 
may have helped Coker’s case, the union rationally decided that the note might backfire 
by leaving too much of Coker’s long history of unscheduled absences unexplained. The 
union also reasonably feared that Coker’s statements conceding struggles with 
management would detract from its strategy of portraying Coker as ready to resume 
work and the Postal Service as punitive. These decisions, even if wrong in hindsight, 
were at most nothing more than negligent, and more than negligence is required to 
establish a breach. See id. at 893. Finally Coker does not explain how any supposed 
discrepancies in his attendance records would have altered the conclusion that his 
absences were unscheduled, which was the basis for his discharge. Moreover, although 
he sent these records to the union several months before the arbitration with an inquiry 
about discrepancies, he never raised the topic with Coleman when they strategized for 
the arbitration. The union thus cannot be faulted for not developing the issue. 

       Accordingly we AFFIRM the judgment.